UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6899


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

EDUARDO ROMERO MARTINEZ,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:18-cr-00012-D-1)


Submitted: November 23, 2021                                Decided: November 30, 2021


Before NIEMEYER, FLOYD, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eduardo Romero Martinez, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, Kristine L. Fritz, Assistant United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eduardo Romero Martinez appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release, as well as Martinez’s 18 U.S.C.

§ 3582(c)(2) motion for a reduction in his supervised release revocation sentence based on

Amendment 782 of the U.S. Sentencing Guidelines Manual. Upon review, we discern no

abuse of discretion in the district court’s determination that, in light of the identified 18

U.S.C. § 3553(a) sentencing factors, as well as the other considerations in play,

compassionate release was not warranted. See United States v. Kibble, 992 F.3d 326, 329-

31 (4th Cir. 2021) (providing standard of review and outlining steps for evaluating

compassionate release motions), cert. denied, No. 21-5624, 2021 WL 4733616 (U.S. Oct.

12, 2021). Nor did the district court err in concluding that Martinez could not seek a

reduction in his revocation sentence based on an after-enacted Guidelines amendment. See

USSG § 1B1.10 cmt. n.7(A), p.s.; see also United States v. Spruhan, 989 F.3d 266, 269

(4th Cir. 2021) (providing standard of review for the denial of a § 3582(c)(2) motion), cert.

denied, No. 21-5532, 2021 WL 4733555 (U.S. Oct. 12, 2021).

       Accordingly, we affirm the appealed-from order.         United States v. Martinez,

No. 7:18-cr-00012-D-1 (E.D.N.C. May 25, 2021).          We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2